Citation Nr: 1728735	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  09-34 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable disability rating for residuals of left index finger surgery.

2.  Entitlement to an initial compensable disability rating for right hallux valgus, status-post bunionectomy.  

3.  Entitlement to an initial compensable disability rating for left hallux valgus, status-post bunionectomy.  

4.  Entitlement to an initial disability rating in excess of 20 percent for right leg spider varicose veins.  

5.  Entitlement to an initial disability rating in excess of 20 percent for left leg spider varicose veins.

6.  Entitlement to an initial compensable disability rating for scars, claimed initially as scars of left index finger, right chest, and left chest.

7.  Entitlement to a disability rating in excess of 10 percent for cervical spine degenerative changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.
 
In May 2016, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.

The issues of entitlement to an initial compensable rating for scars and to an initial rating in excess of 10 percent for cervical spine degenerative changes are in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Prior to January 10, 2017, the residuals of the left index finger surgery have not resulted in ankylosis, or limitation of motion of a gap of one inch (2.5 cm.) or more between the fingertop and proximal transverse crease of the palm with the finger flexed to the extent possible, or extension limited by more than 30 degrees.  

2.  Since January 10, 2017, the residuals of the left index finger surgery have resulted in limitation of motion of a gap of one inch (2.5 cm.) or more between the fingertop and proximal transverse crease of the palm with the finger flexed to the extent possible. 

3.  The Veteran's right hallux valgus, status-post bunionectomy, has been manifest by severe symptoms, to include pain, numbness, and difficulty ambulating.

4.  The Veteran's left hallux valgus, status-post bunionectomy, has been manifest by severe symptoms, to include pain, numbness, and difficulty ambulating.

5.  Right lower extremity varicose veins were manifested by persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema; and not manifested by persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.

6.  Left lower extremity varicose veins were manifested by persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema; and not manifested by persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.






CONCLUSIONS OF LAW

1.  Prior to January 10, 2017, the criteria for an initial compensable rating for the Veteran's residuals of left index finger surgery have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5225, 5229 (2016).

2.  The criteria for an initial 10 percent rating for the Veteran's residuals of left index finger surgery have been met from January 10, 2017, forward.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5225, 5229 (2016).

3.  The criteria for an initial 10 percent rating for the Veteran's right hallux valgus, status-post bunionectomy, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5280 (2016).

4.  The criteria for an initial 10 percent rating for the Veteran's left hallux valgus, status-post bunionectomy, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5280 (2016).

5.  The criteria for an initial rating in excess of 20 percent for right lower extremity varicose veins have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7120 (2016).

6.  The criteria for an initial rating in excess of 20 percent for left lower extremity varicose veins have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7120 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor her representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to her claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  

The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2016).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 126.  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400 (o)(2) (2016).

A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Left Index Finger

The Veteran contends that she is entitled to a compensable rating for her service-connected residuals of left index finger surgery.  Her left index finger is rated pursuant to Diagnostic Code 5225, which provides a maximum 10 percent rating for unfavorable or favorable ankylosis of the index finger.  

An October 2007 VA examination report notes the Veteran has recurring pain and some limitation of motion in the left index finger.  There was some increased bony prominence at the proximal interphalangeal (PIP) joint and 30 degrees palmar flexion deformity at the PIP joint.  However, there was no ankylosis or other pertinent physical findings, complications, conditions, signs and/or symptoms. 

The Veteran was afforded a VA hand and finger examination in September 2016.  That examination report noted pain, stiffness, decreased manual dexterity, and an impaired grip of the Veteran's left hand.  The Veteran had limitation of motion, but the examiner noted that there was no gap between the finger and proximal transverse crease of the hand.  There was also no extension limited by more than 30 degrees.  There was no ankylosis or other pertinent physical findings, complications, conditions, signs and/or symptoms.    

As there is no evidence of ankylosis at any point throughout the appeal period, an initial compensable rating under Diagnostic Code 5225 is not warranted.

The Board has considered whether the Veteran is entitled to higher or separate ratings under other pertinent Diagnostic Codes involving the hand.  To that end, the Board has considered Diagnostic Code 5229, which provides ratings for limitation of motion of the index or long finger.  A noncompensable rating is provided for limitation of motion with a gap of less than one inch (2.5 cm.) between the fingertip and proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent rating is provided for limitation of motion with a gap of one inch (2.5 cm.) or more between the fingertip and proximal transverse crease of the palm, with the finger flexed to the extent possible, or; extension is limited by more than 30 degrees.  38 C.F.R. § 4.71a.

In a January 2017 letter, the Veteran states that she is unable to fully flex her index finger, and is also unable to touch the palm of her hand with her index finger.  See January 2017 Correspondence.  She further states that the distance between her fingertip and palm is greater than one inch.  In this regard, the Veteran is competent to report the readily observable distance between her index fingertip and palm of her hand.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds that the Veteran is competent to report experiencing symptomatology in the form of the inability to flex her left index finger and the observable distance between her fingertip and palm of her hand.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau, 492 F.3d at 1372.  

Based on a review of the evidence, and resolving all doubt in favor of the Veteran, the Board concludes that an initial 10 percent rating is warranted from January 10, 2017 forward under Diagnostic Code 5229, based on a limitation of motion which results in a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible.

Right and Left Hallux Valgus, Status-Post Bunionectomy

The Veteran contends that she is entitled to compensable ratings for her service-connected hallux valgus of the great right and left toes.  As the analysis is identical for hallux valgus of the right and left great toes, these claims will be discussed together.  Her bilateral hallux valgus has been rated as noncompensable under Diagnostic Code 5280, which provides a maximum 10 percent rating for an operation with resection of the metatarsal head, or alternatively, a 10 percent rating for severe hallux valgus if equivalent to amputation of the great toe.  38 C.F.R. § 4.71(a).

On VA examination in September 2016, the examiner noted the Veteran had decreased motion in both her right and left great toes.  The examiner also noted that the Veteran's bilateral hallux valgus interferes with standing and results in a lack of endurance.  Standing is limited to 30 minutes before pain is felt in both great toes, and walking is limited to 20 minutes before pain is felt in both great toes.  

Throughout the course of the appeal, the Veteran has consistently asserted that her bilateral hallux valgus results in pain, soreness, and an interference with ambulation.  In her application for service-connected benefits, the Veteran initially filed for compensation due to bilateral foot pain.  See March 2007 Application for Compensation.  In letters of August 2016 and September 2016, she reported the pain in both her right and left great toes interferes with walking and exercise.  See August 2016 Statement in Support (also reporting constant swelling, redness, and soreness); September 2016 Correspondence.  In a January 2017 letter she reported being unable to move her right great toe at the interphalangeal joint or the metatarsophalangeal joint.  She stated that her right great toe is constantly swollen and in pain, and that severe throbbing and numbness makes it difficult to walk or wear any type of shoe.  With regard to her left great toe, she reported experiencing the same symptoms as with the right great toe.  She additionally stated that the joint is very stiff and painful, with throbbing and pressure interfering with walking.  See January 2017 Correspondence.

After reviewing the record, the Board finds that separate 10 percent ratings are warranted for the Veteran's bilateral hallux valgus, under the applicable criteria.  In this regard, throughout the appeal period she has reported symptoms which the Board, weighing the evidence in the light most favorable to the Veteran, can only find to be "severe."  In particular, these symptoms include pain on movement, pain on weight-bearing, a feeling of numbness in both toes, and significant disturbance of locomotion.  The Board finds that these symptoms rise to a level of severity warranting compensable ratings pursuant to Diagnostic Code 5280.  See 38 C.F.R. § 4.71(a).

The Board has considered whether the Veteran is entitled to higher or separate ratings under other pertinent Diagnostic Codes involving the feet.  To that end, the Board has considered Diagnostic Codes 5276-5279 and 5281-5283, which provide ratings for pes planus, weak foot, claw foot, metatarsalgia, hallux rigidus, hammer toe, and malunion or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71(a).  As none of the lay or medical evidence of record establishes that the Veteran has ever had any of the other conditions listed, an increased rating under these Diagnostic Codes is not warranted.

The Board further notes that Diagnostic Code 5284, which provides 10, 20, and 30 percent ratings for (respectively) moderate, moderately severe, and severe "other" foot injuries, is inapplicable in this case.  In Copeland v. McDonald, 27 Vet. App. 333 (2015), the United States Court of Appeals for Veterans Claims (Court) found that Diagnostic Code 5284 does not apply to the eight foot conditions specifically listed in 38 C.F.R. § 4.71(a), and that rating the listed conditions under Diagnostic Code 5284 constitutes an impermissible rating by analogy.  Here, as noted above, the evidence reflects that the Veteran underwent a bunionectomy in service and has since suffered from pain and resulting functional loss attributed in part to bilateral hallux valgus.  Thus, the Veteran's disability is properly considered under Diagnostic Code 5280 and an increased rating pursuant to Diagnostic Code 5284 is not appropriate.

In sum, the evidence deemed most probative by the Board establishes the Veteran's entitlement to separate initial 10 percent ratings for her right and left hallux valgus.  Ratings in excess of 10 percent are not warranted, for the reasons discussed above.

Spider Varicose Veins

The Veteran contends that she is entitled to ratings in excess of 20 percent for her service-connected right and left leg varicose veins.  As the analysis is identical for varicose veins of the right and left legs, these claims will be discussed together.  The Veteran's right and left leg varicose veins are currently rated as 20 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7120.  For the following reasons and bases, the Board finds that entitlement to a rating in excess of 20 percent for both the right and left leg varicose veins is not warranted.

Under the General Formula for Diseases of the Heart, Diagnostic Code 7120 provides a noncompensable rating for asymptomatic, palpable, or visible varicose veins; a 10 percent rating is warranted for intermittent edema of extremity, or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery; a 20 percent rating is warranted for varicose veins manifested by persistent edema, incompletely-relieved by elevation of the extremity, with or without beginning stasis or eczema.  A 40 percent rating requires persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating warrants persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating requires massive board-like edema with constant pain at rest.  

The Veteran has stated her varicose veins are symptomatic of pain, a painful tingling and burning sensation, and swelling in both legs.  See August 2016 Statement in Support; see also September 2016 Correspondence.  She also states discoloration around her ankles, and compression stockings and elevating her legs does not resolve the swelling.  See September 2016 Correspondence.

The Veteran was provided a VA examination to address the severity of her right and left leg varicose veins in September 2016.  She reported regular use of compression stockings for pain and swelling, but stated that the use of compression stockings and elevating her legs no longer alleviated her symptoms.  The examiner noted persistent edema, constant pain in both the right and left legs, and aching in both legs after prolonged standing and walking.  No ulceration, eczema, or hyperpigmentation were present.

Based on the lay and medical evidence of record, the Board finds that the Veteran's right and left leg varicose veins do not more nearly approximate the level of severity contemplated by a 40 percent rating.  There is no indication that the Veteran has eczema or stasis pigmentation, as required for a 40 percent evaluation.  In light of the above, the Veteran's symptomatology more nearly approximates the criteria for a 20 percent evaluation for both the right leg and left leg varicose veins.

As the preponderance of the evidence is against entitlement to a rating in excess of 20 percent for right and left leg varicose veins, the benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 4.3.  As such, the claim is denied.


ORDER

Prior to January 10, 2017, entitlement to an initial compensable rating for residuals of left index finger surgery is denied.  

Entitlement to an initial 10 percent rating for residuals of left index finger surgery is granted from January 10, 2017 forward.

Entitlement to an initial 10 percent rating for right hallux valgus, status-post bunionectomy, is granted.

Entitlement to an initial 10 percent rating for left hallux valgus, status-post bunionectomy, is granted.

Entitlement to an initial rating in excess of 20 percent for right leg varicose veins is denied.

Entitlement to an initial rating in excess of 20 percent for left leg varicose veins is denied.


REMAND

Unfortunately, the Veteran's remaining claims must again be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide her claims so she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  
 
In the May 2016 remand, the Board directed the RO, in pertinent part, to arrange for a VA examination to determine the severity of the Veteran's scars.  A review of the record reveals that the examination was never provided.  

The Veteran has a right, as a matter of law, to compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the Board's May 2016 remand orders have not been complied with, a remand is necessary.  Id. (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The requested VA examination must be provided.

The cervical spine claim must again be remanded for a new examination that complies with Correia v. McDonald, 28 Vet. App. 158 (2016).  In a recent precedential decision, the U.S. Court of Appeals for Veterans Claims (Court) held that for VA examinations to be adequate for rating musculoskeletal disabilities, they must record range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the opposite undamaged joint.  Correia, 28 Vet. App. 158 at 169-70 (citing 38 C.F.R. § 4.59 (2016)).  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary, he or she should clearly explain why what that is so.  Id. at 170. 

The September 2016 VA examination report provides range of motion results for the cervical spine, but does not specify the type of testing on which these results were based (i.e. active or passive, weight-bearing or nonweight-bearing), or provide results for each type of test, as required under Correia.  If only active range-of-motion testing was performed, and the other tests were deemed not necessary or possible, the examiner did not state this in the report.  As this is a determination that requires medical judgment, the Board may not make its own independent finding on this issue.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As such, additional development is required concerning this claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the severity of her service-connected scars and any residual manifestations.  The Veteran's claims folder and a copy of this REMAND must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  The examination should be performed in accordance with the Disability Benefits Questionnaire(s) (DBQs).
  
The examiner should address the Veteran's contentions regarding the pain caused by her service-connected chest scars.  See September 2016 Correspondence (stating the right and left chest scars are sensitive and painful, and limit her range of motion).

Any opinions expressed by the examiner must be accompanied by a complete rationale.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of her service-connected cervical spine disorder.  The claims folder and a copy of this REMAND must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  The examination should be performed in accordance with the Disability Benefits Questionnaire(s) (DBQs).  

The examiner is to specifically test the range of motion of the cervical spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

3.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


